

ASSIGNMENT OF RIGHTS AGREEMENT


This Assignment of Rights (the “Agreement”) is entered into as of December 9,
2010 (the “Closing Date”) by and between New Horizon, Inc., a Texas corporation
(“Assignor”), and I-Web Media Inc., a Delaware corporation (“Assignee”).  The
Assignor and the Assignee shall each be referred to as a “Party” and
collectively as the “Parties.”


The Assignor and the Assignee agree as follows with respect to the Assignment by
the Assignor to the Assignee of certain rights and interests held by Assignor.


ARTICLE I
ASSIGNMENT OF INTEREST


1.1         Assignment of Interest.  The Assignor hereby sells, transfers,
assigns and delivers to the Assignee, free and clear of any liens or
encumbrances of any kind which have been created or granted by the Assignor all
of the Assignor’s right, title and interest in the assets listed on Exhibit A
(the “Assigned Assets”).


ARTICLE II
REPRESENTATIONS & WARRANTIES OF ASSIGNOR


2.1         The Assignee shall be entitled to the Assigned Assets.


2.2         The Assignor has not entered into any agreements or granted any
rights, the performance of which would in any way prevent, limit or restrict the
performance of any of the terms of this Agreement.


2.3         The Assignor has no knowledge of claims by any person, which, if
sustained, would be contrary to Assignor’s warranties made within this
Agreement.


2.4         The rights and interests hereby assigned are still owing to Assignor
over and above all claims for set-off or otherwise.


2.5         The Assignor will not receive and accept the assigned rights, unless
and expressly for the sole purpose of delivering such assigned rights and title
or funds resulting therefrom to Assignee.
 
ARTICLE III
MISCELLANEOUS


3.1         Amendments; No Waivers.


(a)           Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by the Assignor and the Assignee, or in the case of a waiver, by the
party against whom the waiver is to be effective.

 
Page 1 of 4

--------------------------------------------------------------------------------

 

(b)           No waiver by a party of any default, misrepresentation or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent occurrence.  No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
 
3.2           Expenses.  All costs and expenses incurred in connection with the
negotiation and execution of this Agreement and in closing and carrying out the
transactions contemplated hereby shall be paid by the party incurring such cost
or expense.  This Section shall survive any termination of this Agreement.
 
3.3           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
3.4           Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument and
delivered in person.  Signatures transmitted electronically by .pdf file or
facsimile shall be binding for all purposes.
 
3.5           Severability.  If any provision of this Agreement, or the
application thereof to any Person, place or circumstance, shall be held to be
invalid, unenforceable or void, the remainder of this Agreement and such
provisions as applied to other Persons, places and circumstances shall remain in
full force and effect if, but only if, after excluding the portion deemed to be
unenforceable, the remaining terms shall provide for the consummation of the
transactions contemplated hereby in substantially the same manner as originally
set forth at the later of the date this Agreement was executed or last amended.
 
3.6           Disclosure to Third Parties.  This Agreement may be disclosed to
any and all Third-Parties for the purposes manifested herein.
 
3.7           Governing Law and Venue. This Agreement is executed pursuant to
and shall be interpreted and governed for all purposes under the laws of the
State of Texas.  Any cause of action brought to enforce any provision of this
Agreement shall be brought in the appropriate court in Fort Bend County, Texas.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 
Page 2 of 4

--------------------------------------------------------------------------------

 


“Assignor”
 
“Assignee”
     
New Horizon, Inc.
 
I-Web Media, Inc.,
a Texas corporation
 
a Delaware corporation
             
/s/ M. Scott Stevens
   
/s/ James F. Groelinger
By:
M. Scott Stevens
 
By:
James F. Groelinger
Its:
President
 
Its:
Chief Executive Officer


 
Page 3 of 4

--------------------------------------------------------------------------------

 

Exhibit A


Assigned Assets


The Seller owns the rights to receive certain cash distributions from the sale
of certain Business Products as defined in that certain Stock Purchase Agreement
by and between Sunbeam Products, Inc., a Delaware corporation (dba Jarden
Consumers Solutions), Desmond Oregon, LLC, an Oregon limited liability company,
and the selling shareholders (the “Sunbeam Agreement”).


Under the Sunbeam Agreement, the Sellers Representative (as defined in the
Sunbeam Agreement) will distribute certain amounts arising from sales of the
Business Products.  The funds to be distributed to the sellers by the Sellers
Representative are calculated using the following formulas:


 
•
Profit Sharing A – The Profit Sharing A pays 20% of EBITDA for the 3 subsequent
years following the Product Launch Date (1/01/11), paid at end of each EBITDA
year.  The Profit Sharing is net of any investments, or negative EBITDA, made
following the Closing date. No cap.

 
•
Profit Sharing B – Profit Sharing B pays 20% of EBITDA for the 2 subsequent
years following Year 3 (Year 4 and 5) paid at end of each EBITDA year.  The
Profit Sharing B payments shall NOT be offset against any negative Business
EBITDA from any prior periods.

 
•
Earn Out A – An amount six times the average Business EBITDA Year 1, Year 2, and
Year 3 less the aggregate amount of the Profit Sharing A Payments, due at the
end of Year 3.  The Earn Out is net of any negative EBITDA associated with Year
3.  A cap of $42.5M exists with this payout.

 
•
Earn Out B – A flat amount of $25.0M is paid if the cumulative EBITDA is greater
than or equal to $250.0M for Years 1 through 5. The Earn Out B Payment shall not
be offset against any negative Business EBITDA from any prior periods. 



Of the total sums determined using the above formulas, the Assigned Assets
consist of the following:


 
o
98.18% (Preferred B distribution) of the first $6,021,921 distributed by the
Sellers Representative (as defined in the Sunbeam Agreement).

 
o
0% (Preferred A distribution) of the next $1,522,000 distributed by the Sellers
Representative.

 
o
60.07% (Common distribution) of all funds thereafter distributed by the Sellers
Representative.


 
Page 4 of 4

--------------------------------------------------------------------------------

 
